Citation Nr: 1616950	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  13-18 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative arthritic changes of the left knee.

2.  Entitlement to a rating in excess of 10 percent for degenerative arthritic changes of the right knee.

3.  Entitlement to a rating in excess of 10 percent for residuals of chronic right ankle sprain with degenerative arthritic changes.

4.  Entitlement to a rating in excess of 10 percent for chronic tendinitis of the left elbow.

5. Entitlement to a rating in excess of 10 percent for chronic tendinitis of the right elbow.

6.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1984 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the VA Regional Office (RO) in Cleveland, Ohio.  Due to the location of the Veteran's current residence, jurisdiction of her appeal is with the RO in Atlanta, Georgia.  

In March 2016, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Veteran has submitted new evidence, which relates to the issues on appeal.  She specifically waived her right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2015).  

The issues of service connection for left hip and right thigh disorders have been raised by the record in a March 2016 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of increased ratings for the bilateral elbows and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The degenerative arthritic changes of the left knee have not resulted in flexion limited to 30 degrees or extension limited to 15 degrees.

2.  The degenerative arthritic changes of the right knee have not resulted in flexion limited to 30 degrees or extension limited to 15 degrees.

3.  There is no evidence of ankylosis of either knee; recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula; or genu recurvatum.

4.  The residuals of chronic right ankle sprain with degenerative arthritic changes have not resulted in marked limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative arthritic changes of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5003, 5010, 5260, 5261 (2015).

2.  The criteria for a rating in excess of 10 percent for degenerative arthritic changes of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5003, 5010, 5260, 5261 (2015).

3.  The criteria for a rating in excess of 10 percent for residuals of chronic right ankle sprain with degenerative arthritic changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5003, 5010, 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was notified in a letter dated in March 2010 regarding the type of evidence necessary to establish her claims.  She was instructed that to show entitlement to an increased evaluation for her service-connected disabilities, the evidence must show that the disabilities have gotten worse.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records and also secured examinations in furtherance of her claims.  Pertinent VA examinations were obtained in May 2013 and March 2016.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  
II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disabilities.

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the United States Court of Appeals for Veterans Claims (Court) held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (i.e., noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

The Court has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).

	1.  Bilateral Knees

The degenerative arthritic changes of the Veteran's left and right knee are each rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5010, which evaluates impairment arthritis due to trauma, substantiated by X-ray findings.

DC 5010 calls for arthritis due to trauma, substantiated by X-ray findings to be rated as arthritis, degenerative.  38 C.F.R. § 4.71a, DC 5010 (2015).  

Pursuant to DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations shall be rated as 20 percent disabling, and involvement of two or more major joints or two or more minor joint groups without occasional incapacitating exacerbations shall be rated as 10 percent disabling.  The 20 percent and 10 percent ratings based on X-ray findings without limitation of motion will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003 (2015).  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2015).

Limitation of motion of the knee is evaluated under DCs 5260 and 5261.  Pursuant to DC 5260, a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2015).  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  Id.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  Id.  

Pursuant to DC 5261, a 10 percent evaluation is warranted when extension is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5261 (2015).  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited 20 degrees.

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of, or overlapping with, the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Veteran was provided a VA examination in May 2013.  She reported wearing knee braces.  The Veteran denied flare-ups that impacted function.  Range of motion testing revealed flexion to 120 degrees with pain at 120 degrees bilaterally and extension to zero degrees with no objective evidence of pain bilaterally.  Following repetition, the Veteran had flexion to 105 degrees on the right and 100 degrees on the left and extension to zero degrees bilaterally.  She did not have any functional loss and/or functional impairment.  The Veteran had less movement than normal bilaterally, weakened movement bilaterally, and pain on movement bilaterally.  She had tenderness or pain to palpation bilaterally.  Muscle strength testing was 5/5 bilaterally for flexion and extension.  Joint instability tests were all normal bilaterally.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran had no other conditions.  She used braces regularly.  

At her hearing, the Veteran testified that her knees gave out causing her to fall two to three times a month.  March 2016 Hearing Transcript (T.) at 5.  She testified that she had less range of motion with repetition.  Id. at 4.  The Veteran also testified about having limitations standing, sitting, and walking.  Id. at 5-6.

The Veteran was afforded a VA examination in March 2016.  She denied flare-ups and functional loss or functional impairment, including but not limited to repeated use over time.  Range of motion testing revealed flexion to 115 degrees on the right and 105 degrees on the left and extension to zero degrees bilaterally.  The Veteran had pain with bilateral flexion.  There was evidence of pain with weight bearing bilaterally.  There was no localized tenderness or pain on palpation bilaterally.  There was objective evidence of crepitus bilaterally.  Following repetition, there was no additional functional loss or range of motion bilaterally.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time bilaterally.  Muscle strength testing was 5/5 bilaterally for flexion and extension.  The Veteran did not have muscle atrophy.  There was no ankylosis bilaterally.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion bilaterally.  Joint instability tests were normal bilaterally.  The Veteran did not have any other conditions.  She used braces and a cane regularly.  

The Veteran's treatment records throughout this appeal have not shown her range of motion in degrees.  They also have not shown symptoms such as ankylosis; recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula; and genu recurvatum.

Based on a review of the evidence, the Board concludes that ratings in excess of 10 percent for both knees are not warranted at any time during this appeal under any of the applicable rating criteria.  A 20 percent rating for limitation of flexion requires that flexion is limited to 30 degrees.  At worst, the Veteran had flexion limited to 105 degrees following repetition on the right and 100 degrees on the left in 2013.  Even with considering the Veteran's pain on motion, her flexion has not approximated being limited to 30 degrees for either knee.  The Veteran's VA examinations and treatment records all fail to show that she has had limitation of flexion approximating 30 degrees for either knee.  As such, higher ratings for limitation of flexion are not warranted.  

The Veteran also has not been shown to have limited extension warranting a higher or separate rating.  A 10 percent rating requires extension limited to 10 degrees, while a 20 percent rating requires limitation to 15 degrees.  Both examinations and have shown extension to zero degrees bilaterally.  There are no records showing limitation of extension approximating at least 10 degrees for either knee.  Consequently, as the evidence does not show that the Veteran's extension has been limited to at least 10 degrees, the Board concludes that separate or increased ratings for limitation of extension are not warranted.  

As for DC 5003, as a 20 percent rating contemplates the absence of limitation of motion, an increased rating under that diagnostic code is also not warranted as the Veteran has been shown to have limited flexion.    

In reaching the conclusion that higher ratings are not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that increased ratings are warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that increased ratings for limitation of motion are not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The examination reports reflect that the Veteran's functional impairment was taken into account.  None of the examinations show that the Veteran had muscle atrophy or other evidence of disuse due to her service-connected bilateral knee disability.  Accordingly, the criteria for ratings in excess of 10 percent for limitation of motion for the Veteran's service-connected degenerative arthritic changes of the bilateral knees have not been met.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5260, 5261.

Furthermore, the evidence does not show knee symptoms such as ankylosis; recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibular; and genu recurvatum.  Therefore, separate ratings for knee symptomatology not already contemplated for are not warranted.  38 C.F.R. § 4.71a, DCs 5256, 5257, 5258, 5259, 5262, 5263 (2015).  

For these reasons, the Board finds that the criteria for ratings in excess of 10 percent have not been met.

	2.  Right Ankle

The Veteran's residuals of chronic right ankle sprain with degenerative arthritic changes is rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5010, which evaluates impairment from arthritis due to trauma, substantiated by X-ray findings.

As noted above, DC 5010 calls for arthritis to be rated under DC 5003.  Since DC 5003 has already been reported above, it will not be repeated here.  The ankle is considered a major joint.  38 C.F.R. § 4.45(f) (2015).

Limitation of motion of the ankle is evaluated under DC 5271.  Pursuant to DC 5271, a 10 percent rating is warranted when there is moderate limitation of motion.  38 C.F.R. § 4.71a, DC 5271 (2015).  A 20 percent evaluation is warranted when there is marked limitation of motion.  Id.  
At a VA examination in May 2013, the Veteran reported wearing an ankle brace.  She denied flare-ups that impacted function.  Range of motion testing revealed plantar flexion to 45 degrees with pain at 45 degrees and dorsiflexion to 20 degrees with pain at 20 degrees.  Following repetition, she continued to have plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  She did not have any functional loss and/or functional impairment.  There was localized tenderness or pain on palpation.  Muscle strength was 5/5 for plantar flexion and dorsiflexion.  Joint instability tests were negative.  There was no ankylosis or any additional conditions.  A brace was used regularly.  

At her hearing, the Veteran testified that she had swelling and that if she did not wear her brace, she would twist her ankle and fall.  T. at 8.  

The Veteran was provided a VA examination in March 2016.  She denied flare-ups and functional loss and/or functional impairment.  Range of motion testing revealed dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  Pain was noted on examination for both dorsiflexion and plantar flexion, but did not result in/cause functional loss.  There was evidence of pain with weight bearing, but no localized tenderness or pain on palpation or crepitus.  Following repetition, there was no additional loss of function or range of motion.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time.  Muscle strength was 5/5 for plantar flexion and dorsiflexion.  There was no muscle atrophy and no ankylosis.  There was no instability or dislocation.  The Veteran did not have any other conditions.  She used a cane regularly.   

Treatment records have not shown her range of motion in degrees or ankylosis.  One record indicates that she had instability with frequent tendency to sprain.  See April 2011 podiatry consult.  

Based on a review of the evidence, the Board concludes that a rating in excess of 10 percent for the Veteran's residuals of chronic right ankle sprain with degenerative arthritic changes is not warranted at any time during this appeal under any diagnostic code.

Beginning with DC 5271, a 20 percent rating contemplates marked limitation of motion.  The Veteran's examinations and treatment records have not suggested that her ankle disability results in marked limitation of motion.  Normal range of motion of the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees. 38 C.F.R. § 4.71a, Plate II (2015).  Both examinations have shown normal ranges of motion.  Considering that the Veteran's ranges of motion have been normal throughout this appeal, the Board is unable to conclude that the Veteran's right ankle disability results in "marked" limitation of motion.  Furthermore, there is no evidence of atrophy and muscle strength was shown to be normal at both examinations.  No medical professional has provided any opinion indicating that the Veteran had marked limitation of motion.  Therefore, the Board concludes that a rating in excess of 10 percent under DC 5271 is not warranted.  

As for DC 5003, although the Veteran has not had limitation of motion, the evidence does not show the involvement of two more major joints or any incapacitating exacerbations.  The Veteran specifically denied flare-ups at both examinations.  Consequently, a rating in excess of 10 percent under DC 5003 is not warranted.   

In reaching the conclusion that a higher rating is not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating is warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40.  The examination reports reflect that the Veteran's functional impairment was taken into account.  None of the examinations show that the Veteran had muscle atrophy or other evidence of disuse due to her service-connected right ankle disability.  Accordingly, the criteria for a rating in excess of 10 percent for limitation of motion for the Veteran's service-connected residuals of chronic right ankle sprain with degenerative arthritic changes have not been met.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5271.

For these reasons, the Board finds that the criteria for a rating in excess of 10 percent have not been met.
	3.  Extraschedular Consideration

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's bilateral knee and right ankle symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for her service-connected disabilities.  


ORDER

Entitlement to a rating in excess of 10 percent for degenerative arthritic changes of the left knee is denied.

Entitlement to a rating in excess of 10 percent for degenerative arthritic changes of the right knee is denied.

Entitlement to a rating in excess of 10 percent for residuals of chronic right ankle sprain with degenerative arthritic changes is denied.


REMAND

Regrettably, a remand is necessary for the remaining issues.  The Veteran's testimony indicates that the March 2016 VA examination was for all of her disabilities on appeal.  She submitted a copy of the examination report; however, it does not address her bilateral elbow disabilities.  Therefore, a remand is necessary to obtain a new copy of the report that includes the elbow examination.  If the Veteran was not actually examiner for her elbows, then she should be provided a new VA examination on remand. 

Furthermore, as noted in the Introduction, the Veteran has filed a claim seeking service connection for left hip and right thigh disabilities.  As her TDIU claim is inextricably intertwined with not only the rating issues being remanded, but also these new claims, this issue must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Dublin VA Medical Center, specifically, the examination report from the March 2, 2016, VA examination pertaining to her elbows.  If any such records identified by the Veteran are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  If the March 2016 VA examination did not address the Veteran's service-connected bilateral elbow disabilities, then accord her an appropriate VA examination to determine the current level of severity of the bilateral elbow disabilities.  Her claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected bilateral elbow disabilities.  The examiner should:

i) Provide the ranges of motion of the Veteran's bilateral elbows and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii) Comment as to whether the Veteran has other symptomatology such as impairment of flail joint of the elbow; nonunion of the radius and ulna; impairment of the ulna or radius; and impairment of supination and pronation.  The examiner should also note the presence of any ankylosis.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Adjudicate the pending claims of service connection for left hip and right thigh disorders as raised by the Veteran in a March 2016 claim.  The Veterans must be provided notification of this determination, as well as of her appellate rights.  Only if an appeal of this determination is initiated and perfected should the issues of service connection for left hip and right thigh disorders be returned to the Board.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


